 
Exhibit 10.90
 
AGREEMENT
 
This Agreement (“Agreement”) is entered into by and between Tipperary Oil & Gas
Corporation, a Texas corporation, whose principal business address is 633 17th
Street, Suite 1550, Denver, Colorado 80202 (“Tipperary”) and Kerr-McGee Rocky
Mountain Corporation, a Delaware corporation, whose principal business address
is 1999 Broadway, Suite 3600, Denver, Colorado 80202 (“Kerr-McGee”), and is
dated and effective as of November 27, 2002 (“Effective Date”).
 
RECITALS
 
A.    Tipperary is the current owner, as lessee, of approximately 130,000 net
acres of oil and gas leasehold interests in its “ * Prospect” in * Counties,
Colorado (more specifically described below).
 
B.    Tipperary also is the current owner, as lessee, of approximately 100,000
net acres of oil and gas leasehold interests in its “ * Prospect” in * Counties,
Colorado (more specifically described below).
 
C.    The * Prospect and * Prospect are sometimes collectively referred to
herein as the “Prospects”.
 
D.    Pursuant to the terms of this Agreement, Tipperary has agreed to sell,
convey and assign to Kerr-McGee, and Kerr-McGee has agreed to purchase and
acquire from Tipperary, 75% of Tipperary’s interest in the * Prospect and 80% of
Tipperary’s interest in the * Prospect.
 
E.    The parties have agreed to commit their respective interests in the * and
* Prospects to an Operating Agreement and to conduct certain exploration and
drilling operations pursuant to the terms of this Agreement and the Operating
Agreement.
 
Now therefore, in consideration of the terms of this Agreement, the adequacy of
which is hereby acknowledged, Tipperary and Kerr-McGee hereby agree as follows:
 
1.    The Prospects
 
1.1    Prospects and Leases.    The * Prospect consists of all of Tipperary’s
oil and gas leasehold and associated interests lying within * (consisting of
fifteen townships), * Counties, Colorado, as of the Effective Date. The *
Prospect consists of all of Tipperary’s oil and gas leasehold and associated
interests lying within * (consisting of twenty-four townships), * Counties,
Colorado, as of the Effective Date. In addition to Tipperary’s leasehold
interests, the Prospects include any and all fee mineral interests, options,
farmins and other contract rights, easements, servitudes, permits, licenses,
geological or geophysical data owned or possessed by Tipperary on the Effective
Date relating the to Prospects, but only to the extent Tipperary has the right
to sell, assign, and convey an interest therein. Exhibit A hereto is a lease
schedule
 
 
*  Material has been omitted pursuant to a request for confidential treatment,
and such material has been filed separately with the Securities and Exchange
Commission.



1



--------------------------------------------------------------------------------

identifying the oil and gas leases to be assigned to Kerr-McGee pursuant to the
terms hereof (the “Leases”), and Exhibit B hereto is a map depicting the outline
of the Prospects. The Leases shall also include any additional leases
inadvertently omitted from Exhibit A or otherwise acquired by Tipperary or its
agents within the Prospects at any time prior to Closing (hereinafter defined),
and they shall also be subject to this Agreement.
 
2.    Transfer of the Prospects and the Leases
 
2.1    Assignment to Kerr-McGee.    At Closing, effective as of the Effective
Date, and subject to the terms hereof, including the overriding royalty interest
to be reserved by Tipperary, Tipperary agrees to sell, convey and assign an
undivided 75% of its entire right, title and interest in the * Prospect and an
undivided 80% of its entire right, title and interest in the * Prospect to
Kerr-McGee, and Kerr-McGee agrees to buy and accept the same, upon the payment
of the Purchase Price described below. Tipperary shall warrant and defend the
title to the Leases against every person whomsoever lawfully claiming the same,
or any part thereof, by, through or under Tipperary, but not otherwise; provided
however, there is hereby excluded from such warranty the overriding royalty
interests provided for in Section 2.2 which Tipperary has conveyed prior to the
Closing.
 
2.2    Conveyance of Override by Tipperary.    In accepting the assignment of
the above stated interests, Kerr-McGee acknowledges that Tipperary has made two
assignments of overriding royalty interests on all oil, gas, other hydrocarbons,
and all other minerals produced, saved, and sold from, or attributable to the
Leases. Said overriding royalty interest assignments total 2.5% over and above
the landowner royalty provided for in the Leases; provided, however, that in no
event shall the net revenue interest to be delivered to Kerr-McGee be less than
a proportionate 80.83%.
 
3.    Purchase Price
 
3.1    Purchase Price.    Subject to any adjustments for title matters as set
forth below, the total purchase price (“Purchase Price”) to be paid to Tipperary
by Kerr-McGee for both Prospects is FOUR MILLION, EIGHT HUNDRED THOUSAND DOLLARS
(US $4,800,000). The Purchase Price shall be paid in full by wire transfer, to
an account designated by Tipperary, at Closing. As between the two Prospects,
the Purchase Price has been allocated to the * Prospect ($ * ) and * Prospect ($
* ).
 
4.    Closing
 
4.1    Closing.    The closing of the transaction that is the subject of this
Agreement shall take place at the offices of Tipperary on Wednesday, November
27, 2002, at 10:00 a.m.
 
 
*  Material has been omitted pursuant to a request for confidential treatment,
and such material has been filed separately with the Securities and Exchange
Commission.
 



2



--------------------------------------------------------------------------------

 
5.    Title Review
 
5.1    Right to Review Title.    Kerr-McGee acknowledges it has been given the
opportunity to conduct such due diligence investigation and review of
Tipperary’s title, lease and contract files as it deems necessary or desirable
and Tipperary has fully cooperated with and facilitated that investigation and
review by making such files and any other related materials in its possession
available to Kerr-McGee. Until the Closing, Kerr-McGee shall continue to have
the opportunity to conduct such due diligence investigation and review, and
Tipperary shall fully cooperate with Kerr-McGee by continuing to make such files
and any other related materials in its possession available to Kerr-McGee.
 
5.2    Pre-Closing Title Objections.    (a)    If Kerr-McGee determines, in the
course of its due diligence review prior to Closing, that there are substantial
and material title defects cumulatively affecting greater than ten percent (10%)
of Tipperary’s net leasehold interests covered by the Leases in either or both
of the Prospects, Kerr-McGee shall have the right to terminate this Agreement as
to such Prospect(s) without further obligation by or to either party as to such
Prospect(s), by providing written notice to Tipperary so that it is received by
Tipperary prior to Closing. Any notice given by Kerr-McGee under this Section
that is not received by Tipperary until after Closing shall be ineffective, the
same as if not given, and Kerr-McGee shall have no further rights under this
Section 5.2. If Kerr-McGee terminates this Agreement as to both Prospects, then
this Agreement shall be considered to have terminated in its entirety. If Kerr
McGee terminates this Agreement as to only one Prospect, then the provisions of
this Agreement relating to such terminated Prospect (including the provisions of
Sections 6.1 and 6.2) shall no longer be applicable to such Prospect.
 
(b)    For the purposes of this Agreement, “substantial and material title
defects” means Tipperary does not have good or marketable title to such
leasehold interest, as based on the opinion of an oil and gas attorney licensed
in Colorado or on the opinion of a landman reasonably acceptable to Tipperary;
provided further, that in order to assert a substantial and material title
defect, Kerr-McGee must provide Tipperary with: (i) a reasonably adequate
description of all material matters resulting in the asserted defect, (ii) the
attorney’s opinion or landman’s report on which it is based, and (iii) any
documents supporting said opinion.
 
(c)    In the event this Agreement is terminated for title objections as to only
one of the two Prospects, the Closing shall occur as to the other Prospect
pursuant to the terms hereof and the Purchase Price shall be reduced to that
portion of the total Purchase Price allocated to the relevant Prospect in
Section 3.
 
5.3    Post-Closing Title Objections.    Kerr-McGee shall have sixty (60) days
following Closing in which to raise or assert any substantial and material title
defects affecting the net leasehold interests covered by the Leases. If
Kerr-McGee determines, in the course of its due diligence during said 60 days,
that there are substantial and material title defects cumulatively affecting
greater than five percent (5%) of Tipperary’s net leasehold interests covered by
the Leases in either or both of the Prospects, it shall promptly provide written
notice to Tipperary, including the information described in Section 5.2(b). A
failure to give such notice so that it is received by Tipperary within such 60
days shall be ineffective, the same as if not given, and Kerr-McGee shall have
no further rights under this Section. Upon receipt of such notice,



3



--------------------------------------------------------------------------------

Tipperary shall have the option of either curing the title defect(s) (in which
case Kerr-McGee may not unreasonably reject the curative work), or refunding a
portion of the Purchase Price. If Tipperary undertakes to cure the title
defect(s), it must accomplish such, if at all, within 30 days following receipt
of Kerr-McGee’s written notice of the title defect. If Tipperary elects to
refund a portion of the Purchase Price because it declines or is unable to cure
the relevant title defect(s), then: (a) such refund shall be on the basis of
Twenty-five Dollars ($25.00) per leasehold acre (net to Kerr-McGee) affected by
the defect, and (b) Kerr-McGee shall reassign to Tipperary, by special warranty
assignment, all of its interest in the lands as to which the refund is made. Any
such refunded Purchase Price amount shall be payable by Tipperary within thirty
(30) days following its receipt of Kerr-McGee’s written notice of the title
defect, and Kerr-McGee shall deliver the reassignment to Tipperary at the time
Tipperary pays such amounts to Kerr-McGee.
 
6.    Initial Exploration and Subsequent Operations
 
6.1    Seismic and Drilling Commitment.    (a) The parties shall acquire by
purchase or original survey a total of Six Hundred Thousand Dollars ($600,000)
worth of seismic data in each of the two Prospects; provided that any new
seismic surveys may be for the purpose of acquiring 2D or 3D data. The parties
shall also drill and complete or abandon a minimum of ten (10) wells in each of
the two Prospects (which wells are sometimes herein referred to as “commitment
wells”). Kerr-McGee shall be operator with respect to the seismic operations and
the commitment wells, subject to the terms of the Operating Agreement, which
gives Tipperary, as non-operator, the right to propose and drill a commitment
well. Subject to the other provisions hereof, each party is unconditionally
obligated to participate for its proportionate share of the costs of acquiring
the seismic data and of drilling the 20 commitment wells (ten in each Prospect).
 
(b)    (i)    Kerr-McGee represents and covenants to Tipperary that it wants to,
and will, explore the Prospects in a prudent and diligent manner. Said
representation is material to inducing Tipperary to enter into this Agreement.
Kerr-McGee shall promptly notify Tipperary when it begins acquiring seismic data
in either Prospect.
 
(ii)    If Tipperary fails to participate for its proportionate share of the
costs of any of the foregoing required seismic operations (up to a $120,000 cap
in the * Prospect and $150,000 cap in the * Prospect), which participation is a
material part of the consideration to be received by Kerr-McGee under this
Agreement, it shall: (A) be liable for and pay to Kerr-McGee liquidated damages
in the amount of $367,500, less any sums previously paid by Tipperary toward its
share of the costs of such seismic operations, and (B) forfeit and surrender to
Kerr-McGee all of its right, title and interest in six (6) of the commitment
well locations to be selected by Kerr-McGee within the Prospect(s) for which the
seismic participation commitment was not complied with, as well as the spacing
units for such wells and the eight off-set spacing units surrounding each well
location. The failure, refusal or inability of Tipperary to comply with its
financial commitment regarding the acquisition of seismic data, and the
resulting forfeiture of interests in the relevant Prospect shall have no bearing
on Tipperary’s separate and distinct obligation to participate in the ten (10)
commitment wells in such Prospect(s).
 
 
*  Material has been omitted pursuant to a request for confidential treatment,
and such material has been filed separately with the Securities and Exchange
Commission.



4



--------------------------------------------------------------------------------

 
(c)    If Tipperary fails to participate for its proportionate share of costs in
the drilling of any of the 20 commitment wells (10 in each Prospect), it shall
forfeit and surrender to Kerr-McGee all of its right, title and interest in such
well(s), the spacing unit for the well(s), and the eight (8) off-set spacing
units surrounding such well(s).
 
(d)    Any forfeiture of interest by a party pursuant to this Section shall
require the delivery of a recordable assignment of the affected interests to the
other party within thirty (30) days of such other party’s written request and
any such assignment shall be warranted to be free and clear of all liens,
claims, burdens and encumbrances created by, through or under the assigning
party.
 
(e)    Upon completion of the required seismic operations and the drilling of
the 20 commitment wells, all subsequent operations, and the parties’ respective
elections regarding participation therein, shall be governed by the Operating
Agreement described below in Section 6.3.
 
6.2    Area of Mutual Interest.    (a)    There is hereby created two separate
areas of mutual interest (“AMI”), one for each of the two Prospects. The AMI for
the * Prospect shall consist of the * townships *, and the AMI for the *
Prospect shall consist of the * townships *. The AMIs shall remain in force from
the Effective Date through December 31, 2004. During the term of the AMIs, if
either party (the “Acquiring Party”), acquires an interest in any oil and gas
lease or any unleased mineral interest therein (“Oil and Gas Interest”), the
Acquiring Party shall advise the other party (“Offeree”) of such acquisition
within fifteen (15) days of such acquisition. In such event, the Offeree shall
have the right to acquire the following proportionate interests in such Oil and
Gas Interest in accordance with the other provisions of this Agreement:
 
*  Prospect AMI

--------------------------------------------------------------------------------

      
Tipperary
  
25
%
Kerr-McGee
  
75
%
*  Prospect AMI

--------------------------------------------------------------------------------

      
Tipperary
  
20
%
Kerr-McGee
  
80
%

 
(b)    An interest shall be deemed to have been acquired at the time the
Acquiring Party entered into the contract (oral or written) or instrument that
gave rise to the interest. Consistent with the foregoing, for interests in the
nature of options, purchase contracts, farmout agreements, or other contractual
rights to acquire an interest, the date such interest was acquired shall be the
date the party entered into the contract, which may or may not differ from its
effective date.
 
 
*  Material has been omitted pursuant to a request for confidential treatment,
and such material has been filed separately with the Securities and Exchange
Commission.



5



--------------------------------------------------------------------------------

 
(c)    (i)    The notice of acquisition shall include: (A) a copy of all
instruments in the possession of the Acquiring Party relating to the
acquisition, including copies of the leases, evidence of rental payments,
assignments, subleases or other contracts affecting the Oil and Gas Interest,
(B) an explanation of the basis for the acquisition, including any geologic,
engineering or geophysical data relating to the Oil and Gas Interest, (C) a
description of the lands and minerals covered thereby, (D) an itemized statement
of the actual costs and expenses incurred in acquiring such Oil and Gas
Interest, excluding, however, costs and expenses of its own personnel
(“Acquisition Costs”), and (E) any and all other information in its possession,
under its control, or reasonably available to it regarding the acquisition.
 
(ii)    The Acquiring Party shall also: (A) promptly provide the other party
with any information it subsequently acquires regarding the acquisition, and (B)
be deemed to have warranted and represented that to the best of its knowledge,
information, and belief, it has provided under this subsection (ii) and under
subsection (i) all such information in its possession, under its control, or
reasonably available to it.
 
(d)    The Offeree shall have fifteen (15) days after receipt of the notice
(including the information specified in subsection (c)(i)) within which to
furnish the Acquiring Party written notice of its election to acquire the
offered Oil and Gas Interest. If the Acquiring Party does not receive written
notice of the election from the Offeree to acquire the Oil and Gas Interest
within the fifteen (15) day period, such failure shall constitute an election by
said Offeree not to acquire the Oil and Gas Interest and said Offeree shall have
no interest therein, and the Acquiring Party shall have the right to retain the
entire Oil and Gas Interest.
 
(e)    If the Offeree elects to acquire the Oil and Gas Interest, the Acquiring
Party shall invoice the Offeree for its proportionate share of the Acquisition
Costs. The Offeree shall immediately reimburse the Acquiring Party for the
Acquisition Costs as reflected by the invoice. Upon receipt of such
reimbursement, the Acquiring Party shall execute and deliver a special warranty
assignment to the Offeree conveying the Oil and Gas Interest free and clear of
all overrides or other burdens created by or under the Acquiring Party. The
assignment shall be made and accepted subject to, and the Offeree shall
expressly assume its portion of all of the obligations relating to the Oil and
Gas Interest.
 
(f)    If any Oil and Gas Interest covers lands both within and outside one of
the AMIs, then for the purposes of this Agreement, it shall be deemed that all
of the interest so acquired is within the relevant AMI.
 
(g)    Annual rentals or delay rentals due on any Oil and Gas Interest in which
the Offeree acquired an interest hereunder shall be paid by the operator under
and pursuant to the Operating Agreement. There shall be no liability to the
Acquiring Party for failure to properly pay any rentals provided for herein.



6



--------------------------------------------------------------------------------

 
6.3    Operating Agreement.    Concurrently with the execution of this
Agreement, the parties are executing a 1989 AAPL Model Form Operating Agreement
attached hereto as Exhibit C. The Operating Agreement shall be effective as of
the Effective Date. In the event of any inconsistency between this Agreement and
the Operating Agreement, this Agreement shall control.
 
7.    Representations, Warranties, and Covenants of Parties
 
Each party represents, warrants, and covenants to the other that to the best of
its knowledge on the date hereof and as of the date of Closing:
 
7.1    Organization and Good Standing.    It is a corporation duly organized,
validly existing and in good standing under the laws of its state of
incorporation, as first set out above; has all requisite corporate power and
authority to own an interest in the Leases; and is duly licensed or qualified to
do business and is in good standing in all jurisdictions in which the Prospects
are located.
 
7.2    Corporate Authority: Authorization of Agreement.    It has all requisite
corporate power and authority to execute and deliver this Agreement, to
consummate the transactions contemplated herein and to perform all of the terms
and conditions to be performed by it as provided for in this Agreement. Its
execution and delivery of this Agreement, its performance of all of the
covenants to be performed by it, and the consummation of the transactions
contemplated herein have been duly authorized and approved by all necessary
corporate action. This Agreement has been duly executed and delivered by it and
constitutes its valid and binding obligation, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency or other laws relating to or affecting the enforcement of
creditors’ rights and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).
 
7.3    No Violations.    Its execution and delivery of this Agreement does not,
and the fulfillment and compliance with the terms hereof and the consummation of
the transactions contemplated herein, will not:
 
(a)    Conflict with or require the consent of any person or entity under any of
the terms, conditions or provisions of its certificate of incorporation or
bylaws;
 
(b)    Violate any provision of, or require any filing, consent or approval
under any law applicable to or binding upon it (assuming receipt of all consents
and approvals of governmental entities customarily obtained subsequent to the
transfers of title);
 
(c)    Conflict with, result in a breach of, constitute a default under or
constitute an event that with notice or lapse of time, or both, would constitute
a default under, accelerate or permit the acceleration of the performance
required by, or require any consent, authorization or approval under, (i) any
mortgage, indenture, loan, credit agreement or other agreement, evidencing
indebtedness for borrowed money to which it is a party or by which it is bound
or (ii) any applicable federal, state, and local laws, rules, regulations,
ordinances, orders, permits, judgments, or decrees (“Laws”); or
 



7



--------------------------------------------------------------------------------

 
(d)    Result in the creation or imposition of any lien or encumbrance upon the
Prospects or the Leases.
 
7.4    Litigation.    There is no action, suit or proceeding pending against it
which could have a material adverse effect on the value or operation of the
Prospects or that could prevent the consummation of the transaction contemplated
by this Agreement.
 
7.5    Bankruptcy.    There are no bankruptcy, reorganization or receivership
proceedings pending, being contemplated by, or threatened against it.
 
7.6    Brokers.    It has incurred no obligation or liability, contingent or
otherwise, for brokers’ or finders’ fees in respect of the matters provided for
in this Agreement, for which the other party will have any responsibility.
 
7.7    Third Party Rights.    There are no existing agreements, options,
commitments or preferential purchase rights with, to or in any third party to
acquire any of its interests in any portion of the Prospects, and it does not
require any consent or approval of third-parties or governmental agencies to
enter this Agreement or to consummate the transactions contemplated herein.
 
7.8    Environmental Compliance.    It has been and is in compliance in all
material respects with all applicable environmental laws, rules and regulations
of any governmental entity having jurisdiction and relating to the Prospects.
 
(b)    It is not subject to any actual or potential proceeding under any
environmental law, rule or regulation with respect to the Prospects.
 
7.9    Indemnification.    It shall protect, defend, indemnify, and hold
harmless the other party and its affiliates, and their employees, agents,
successors and assigns, from and with respect to any and all rights, claims,
demands, causes of action, and legal, administrative, or arbitration
proceedings, of any and every nature (collectively, “Claims”), and injuries,
deaths, damages, and obligations of any and every nature resulting from or that
gave rise to any Claim, including liabilities, losses, costs, penalties,
expenses, judgments, fines, settlements, interest, reasonable attorney’s fees,
and other related expenses of any nature (collectively, “Damages”) resulting
from a breach of its warranties, representations, or covenants herein; provided
however, Damages shall not include special, consequential, incidental, or
punitive damages.
 
8.    Tipperary’s Representations, Warranties, and Covenants
 
Tipperary represents, warrants, and covenants that to the best of its knowledge
on the date hereof and as of the date of Closing:
 



8



--------------------------------------------------------------------------------

 
8.1    Absence of Certain Changes.    There has not been without Kerr-McGee’s
prior written consent:
 
(a)    A sale, lease or other disposition of any part of the Prospects, other
than in the ordinary course of business and other than the overriding royalties
provided for in Section 2.2;
 
(b)    A mortgage, pledge or grant of a lien or security interest in any of the
Prospects; or
 
(c)    A contract or commitment to do any of the foregoing.
 
8.2    Lease Maintenance Costs, and Compliance with Contracts and Leases.    All
amounts required to maintain the Leases in full force and effect have been fully
paid and discharged by Tipperary; it has complied with all material terms of the
Leases; and there are no material breaches of the terms of the Leases or of any
contracts or agreements affecting the Prospects which would have an adverse
effect on the value of the Prospects to Kerr-McGee and which have not been
disclosed to Kerr-McGee in writing; provided however, that the provisions of
this Section terminate sixty (60) days after Closing.
 
8.3    Compliance with Laws.    The Leases have been acquired, owned, used and
possessed in compliance with all applicable Laws. Tipperary has not violated or
received notice of probable violation of any regulations, rules or orders
promulgated by any federal, state or local regulatory agency or governmental
authority which, if adversely decided, would have a material adverse effect on
the ownership or operation of the Leases, or the revenues attributable thereto.
 
8.4    Taxes.    All taxes assessed against the Leases and due and payable
before Closing have been paid. There are no pending, or to Tipperary’s
knowledge, threatened tax audits relating to the Leases.
 
8.5    Pre-Closing.    From the date hereof until Closing, without first
obtaining the consent of Kerr-McGee, which shall not be unreasonably withheld,
Tipperary will not:
 
(a)    Waive any right of material value relating to the Prospects or the
Leases, other than in the ordinary course of business;
 
(b)    Convey, encumber, mortgage, pledge or dispose of any part of or interest
in the Prospects other than in the ordinary course of business;
 
(c)    Enter into, modify or terminate any contracts relating to the Prospects
or Leases, other than in the ordinary course of business; or
 
(d)    Contract or commit itself to do any of the foregoing.
 



9



--------------------------------------------------------------------------------

 
8.6    Records.    Within thirty (30) days after Closing, Tipperary shall
furnish originals of all files, records, accounts, maps and other materials in
its possession relating to the Prospects to Kerr-McGee.
 
9.    Disclaimer of Warranties, Representations, and Covenants
 
9.1    Disclaimer of Warranties, Representations, and Covenants.    (a)    WITH
RESPECT TO THE LEASES, PROSPECTS, THIS AGREEMENT, AND THE TRANSACTIONS
CONTEMPLATED HEREBY, TIPPERARY’S WARRANTIES AND REPRESENTATIONS AS EXPRESSLY SET
OUT IN SECTIONS 2, 7 AND 8 ARE EXCLUSIVE AND IN LIEU OF ANY AND ALL OTHER
WARRANTIES, REPRESENTATIONS, AND COVENANTS, EXPRESS OR IMPLIED, STATUTORY OR
OTHERWISE, AND TIPPERARY DISCLAIMS ANY AND ALL OTHER WARRANTIES,
REPRESENTATIONS, AND COVENANTS, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE.
 
(b)    CONSISTENT WITH AND NOT AS A LIMITATION ON SUBSECTION (a), AND EXCLUSIVE
OF TIPPERARY’S SPECIAL WARRANTY OF TITLE TO THE LEASES, THE UNDIVIDED INTEREST
IN THE LEASES AND PROSPECTS SHALL BE PURCHASED, SOLD, AND CONVEYED “AS IS, WHERE
IS”, WITHOUT ANY WARRANTY, REPRESENTATION, OR COVENANT, EXPRESS OR IMPLIED,
STATUTORY OR OTHERWISE, RELATING TO:
 
(i)    THE CONDITION, QUANTITY, QUALITY, FITNESS FOR A PARTICULAR PURPOSE OR ANY
PURPOSE, CONFORMITY TO THE MODELS OR SAMPLES OF MATERIALS, OR MERCHANTABILITY OF
ANY IMMOVABLE PROPERTY, MOVABLE PROPERTY, EQUIPMENT, INVENTORY, MACHINERY, AND
OTHER FIXTURES AND PERSONAL PROPERTY CONSTITUTING PART OF THE LEASES OR
PROSPECTS;
 
(ii)    ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM REDHIBITORY VICES OR
DEFECTS OR OTHER VICES OR DEFECTS, WHETHER KNOWN OR UNKNOWN;
 
(iii)    ANY AND ALL IMPLIED WARRANTIES, REPRESENTATIONS, OR COVENANTS EXISTING
UNDER APPLICABLE LAW NOW OR HEREAFTER IN EFFECT; AND
 
(iv)    EXCEPT AS PROVIDED OTHERWISE IN SUBSECTION (a), WITHOUT ANY OTHER
WARRANTY, REPRESENTATION, OR COVENANT, EXPRESS OR IMPLIED, STATUTORY OR
OTHERWISE.
 
(c)    CONSISTENT WITH BUT NOT AS A LIMITATION ON SUBSECTIONS (a) AND (b):
 



10



--------------------------------------------------------------------------------

 
(i)    TIPPERARY WILL BE SELLING AND KERR-McGEE WILL BE BUYING THE UNDIVIDED
INTEREST IN THE LEASES AND PROSPECTS WITH ALL DEFECTS AND FAULTS (LATENT OR
APPARENT) AND KERR-McGEE ASSUMES THE RISK THAT ADVERSE PAST, PRESENT OR FUTURE
PHYSICAL CONDITIONS MAY NOT HAVE BEEN REVEALED BY ITS INVESTIGATIONS, AND
 
(ii)    TIPPERARY MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED,
STATUTORY OR OTHERWISE, AS TO THE ACCURACY OR COMPLETENESS OF ANY DATA, REPORTS,
RECORDS, PROJECTIONS, INFORMATION, OR OTHER MATERIALS NOW, HERETOFORE, OR
HEREAFTER FURNISHED OR MADE AVAILABLE TO KERR-McGEE IN CONNECTION HEREWITH,
INCLUDING PRICING ASSUMPTIONS OR QUALITY OR QUANTITY OF HYDROCARBON RESERVES (IF
ANY) ATTRIBUTABLE TO THE ASSETS OR THE ABILITY OR POTENTIAL OF THE LEASES OR
PROSPECTS TO PRODUCE HYDROCARBONS OR THE ENVIRONMENTAL CONDITION OF THE LEASES
OR PROSPECTS OR ANY OTHER MATERIALS FURNISHED OR MADE AVAILABLE TO ASSIGNEE BY
OR ON BEHALF OF TIPPERARY.
 
10.    Kerr-McGee’s Representations, Warranties, and Covenants
 
10.1    Experienced Purchaser.    Kerr-McGee represents, warrants, and covenants
that it is a knowledgeable and experienced purchaser, owner and operator of oil
and gas properties, has the ability to evaluate oil and gas properties, and has
been given the opportunity to investigate, evaluate, and perform a due diligence
investigation regarding the status and condition of the Leases to the extent it
deems necessary or appropriate and is acquiring the Leases based solely upon its
own investigation and evaluation and for its own account, and not with a view to
or the intent to make a resale or distribution within the meaning of the
Securities Act of 1933 (and the rules and regulations pertaining thereto) or a
resale or distribution thereof in violation of any other applicable securities
laws.
 
11.    Conditions Precedent to Closing
 
11.1    Conditions Precedent to Tipperary’s Obligation to Close.    Tipperary
shall not be obligated to consummate the assignment of an interest in the Leases
and Prospects as herein provided unless the following conditions precedent have
been satisfied by the Closing or have been waived by Tipperary:
 
(a)    All representations and warranties of Kerr-McGee contained in this
Agreement shall be true and correct in all material respects at and as of
Closing as though such representations and warranties were made at and as of
such time; and
 
(b)    Kerr-McGee shall have complied in all material respects with all
covenants contained in this Agreement to be performed or complied with by
Kerr-McGee on or prior to the Closing.
 



11



--------------------------------------------------------------------------------

 
11.2    Conditions Precedent to Kerr-McGee’s Obligation to Close.    Kerr-McGee
shall be obligated to consummate the acquisition of an interest in the Leases
and Prospects as herein provided unless the following conditions precedent have
been satisfied by the Closing or have been waived by Kerr-McGee:
 
(a)    All representations and warranties of Tipperary contained in this
Agreement shall be true and correct in all material respects at and as of
Closing as though such representations and warranties were made at and as of
such time; and
 
(b)    Tipperary shall have complied in all material respects with all covenants
contained in this Agreement to be performed or complied with by Tipperary on or
prior to the Closing.
 
11.3    Conditions Precedent to Obligation of Each Party.    Neither party shall
be obligated to consummate the sale and purchase of an interest in the Leases
and Prospects as contemplated in this Agreement unless the following conditions
precedent have been satisfied or have been waived by the Closing:
 
(a)    No suit, action or other proceedings shall be pending before any court or
governmental entity in which it is sought by a person or entity other than the
parties hereto or any of their affiliates, officers, directors, or employees to
restrain, enjoin or otherwise prohibit the consummation of the transactions
contemplated by this Agreement, or to obtain substantial damages in connection
with the transaction contemplated herein, nor shall there be any investigation
by a governmental entity pending which might result in any such suit, action or
other proceedings seeking to restrain, enjoin or otherwise prohibit the
consummation of the transaction contemplated by this Agreement; and
 
(b)    All consents and approvals, if any, whether required contractually or by
applicable Law, or otherwise necessary for the execution, delivery and
performance of this Agreement by Tipperary (except for consents and approvals of
governmental entities customarily obtained subsequent to the transfer of title)
shall have been obtained and delivered to Kerr-McGee by the Closing and shall
not have been withdrawn or revoked;
 
12.    Termination
 
12.1    Grounds for Termination.    This Agreement may be terminated at any time
prior to Closing:
 
(a)    By either party if the consummation of the transactions contemplated
herein would violate any nonappealable final order, decree or judgment of any
governmental entity having appropriate jurisdiction enjoining or awarding
substantial damages in connection with the consummation of the transactions
contemplated herein;
 
(b)    By Kerr-McGee pursuant to Section 5.2;
 



12



--------------------------------------------------------------------------------

 
(c)    Notwithstanding anything contained in this Agreement to the contrary, by
Tipperary if Closing shall not have occurred by December 5, 2002; or
 
(d)    If and as otherwise expressly provided in this Agreement.
 
12.2    Effect of Termination.    If this Agreement is terminated in accordance
with Section 12.1, such termination shall be without liability of either party,
unless this Agreement expressly provides a party with rights in the event of
termination and each party shall return to the party which owns or is otherwise
entitled thereto all books, records, maps, files, papers and other property in
such party’s possession relating to the transaction contemplated by this
Agreement.
 
12.3    Dispute over Right to Terminate.    (a) If there is a dispute between
the parties over either party’s right to terminate this Agreement under
subsections (a), (b) or (d) of Section 12.1, Closing shall not occur as
scheduled. The party disputing the other party’s right to terminate may initiate
arbitration proceedings in accordance with this Section 12.3, subsection (b)
within thirty (30) days of the date on which Closing was scheduled to occur and,
if arbitration is so initiated, the dispute will be resolved through such
arbitration proceeding. If the party disputing the right of termination does not
initiate arbitration to resolve the dispute within said 30 days, such party
shall be deemed to have forever waived its right to object to such termination.
 
(b)    Any dispute arising under subsection (a) shall be referred to and
resolved by binding arbitration in Denver, Colorado, by three (3) arbitrators,
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association(“AAA”); and, to the maximum extent applicable, the Federal
Arbitration Act (Title 9 of the United States Code). If there is any
inconsistency between this subsection and any statute or regulations, this
subsection shall control. If arbitration is initiated within the 30 days
specified in subsection (a), the party initiating the arbitration (“Claimant”)
shall give notice or arbitration to the other party and to the Denver Regional
Office of the AAA, Attention: Regional Vice President. The notice shall note
that the Claimant elects to refer the dispute to arbitration, and that the
Claimant has appointed an arbitrator, who shall be identified in such notice.
The other party (“Respondent”) shall notify the Claimant and the AAA within
thirty (30) days after receipt of Claimant’s notice, identifying the arbitrator
the Respondent has appointed. The two (2) arbitrators so chosen shall select a
third arbitrator within thirty (30) days after the second arbitrator has been
appointed (upon failure of a party to act within the time specified for naming
an arbitrator, such arbitrator shall be appointed by the AAA). Each party shall
pay the compensation and expenses of the arbitrator named by or for it, and
Tipperary and Kerr-McGee shall each pay one-half of the compensation and
expenses of the third arbitrator. All arbitrators must be neutral parties who
have never been officers, directors or employees of the parties or any of their
affiliates, must have not less than ten (10) years experience in the oil and gas
industry, and must have a formal financial/accounting, engineering or legal
education. The hearing shall be commenced within thirty (30) days after the
selection of the third arbitrator. The parties and the arbitrators shall proceed
diligently and in good faith in order that the arbitration award shall be made
as promptly as possible. The interpretation, construction and effect of this
Agreement shall be governed by the Laws of Colorado, and to the maximum extent
allowed by law, in all arbitration proceedings the Laws of Colorado shall be
applied, without regard to any conflicts of laws principles. The findings of the
arbitration shall be limited solely to determining whether or not a right to
terminate exists.
 



13



--------------------------------------------------------------------------------

 
13.    Miscellaneous
 
13.1    Notices.    All notices and other communications hereunder must be in
writing and sent by U.S. mail, addressed as shown below, and with all postage
and other charges fully prepaid or by hand delivery or by facsimile
transmission. All Notices shall be effective and shall be deemed delivered
(i) if by personal delivery, courier, or facsimile, on the date of delivery if
delivered on or before 4:30 p.m. on such day; otherwise, it shall be deemed to
have been delivered on the next business day following delivery, and (ii) if
solely by mail, on actual receipt. Each party may change its address by
notifying the other party in writing.
 
If to Tipperary:
 
Tipperary Oil & Gas Corporation
633 17th Street, Suite 1550
Denver, CO 80202
Attention: David L. Bradshaw
President and Chief Executive Officer
Telephone No: (303) 293-9379
Facsimile No.: (303) 292-3428
 
If to Kerr-McGee:
 
Kerr-McGee Rocky Mountain Corporation
1999 Broadway, Suite 3600
Denver, CO 80202
Attention:
Telephone No.: (303) 296-3600
Facsimile No.: (303) 296-3601
 
13.2    Conveyance Costs.    Kerr-McGee shall be solely responsible for filing
and recording documents related to the transfer of the Leases and Prospects from
Tipperary to Kerr-McGee and for all costs and fees associated therewith,
including filing the assignment of the Leases with appropriate federal, state
and local authorities as required by applicable law. Within thirty (30) days
after Closing, Kerr-McGee shall furnish Tipperary with all recording data and
evidence of all required filings.
 
13.3    IRS Section 1031 Like-Kind Exchange.    Each party consents to the other
party’s assignment of its rights and obligations under this Agreement to its
Qualified Intermediary (as that term is defined in Section 1.1031(k)-1(g)(4)(v)
of the Treasury Regulations), or to its Qualified Exchange Accommodation
Titleholder (as that term is defined in Rev. Proc. 2000-37), in connection with
effectuation of a like-kind exchange. Such an assignment shall not trigger any
preferential right or right of first refusal that may be held by the other
party. However, Tipperary and Kerr-McGee acknowledge and agree that any
assignment of this Agreement to a Qualified Intermediary or to a Qualified
Exchange Accommodation Titleholder does not otherwise release either party from
any of their respective liabilities and obligations to each other under the



14



--------------------------------------------------------------------------------

Agreement. Each party agrees to cooperate with the other to attempt to structure
the transaction as a like-kind exchange if that is determined to be desirable by
either party.
 
13.4    * Agreement.    The parties believe that * (“ * ”) is the owner of
significant oil and gas leasehold interests in the * Prospect area. In order to
more efficiently explore and develop the * Prospect, the parties hereto agree to
use their best efforts to negotiate and conclude an acceptable agreement with *
providing for the joint and cooperative exploration and development of that
area. Acknowledging that neither party shall be obligated to enter an agreement
with * that it deems unacceptable, the parties shall nonetheless diligently
negotiate in good faith to conclude an agreement with * regarding joint
operations, exploration and other matters in the * Prospect. To the extent the
parties are successful in that regard, that agreement or agreements with * shall
preempt and supercede this Agreement to the extent there are conflicts between
them. However, any matters provided for in this Agreement that are not
specifically contradicted in a subsequent agreement with * shall remain fully
effective and enforceable hereunder. By way of example, and not of limitation,
an agreement with * shall have no bearing on Tipperary’s commitment under this
Agreement to participate in certain seismic exploration and drilling operations
as provided for hereunder.
 
13.5    Further Assurances.    Without further consideration, each party shall
take such further actions and execute such further documents as may be
reasonably requested by the other party in order to effectuate the purpose and
intent of this Agreement. Consistent with the foregoing, from and after Closing,
at the request of Tipperary but without further consideration, Kerr-McGee will
execute and deliver or use reasonable efforts to cause to be executed and
delivered such other instruments of conveyance and take such other actions as
Tipperary reasonably may request to more effectively put Tipperary in possession
of any property which was not intended by the parties to be conveyed to
Kerr-McGee. From and after Closing, at the request of Kerr-McGee but without
further consideration, Tipperary shall execute and deliver or use reasonable
efforts to cause to be executed and delivered such other instruments of
conveyance and take such other actions as Kerr-McGee reasonably may request to
more effectively put Kerr-McGee in possession of the Leases and Prospects. If
any of the Prospects or Leases are incorrectly described, the description shall
be corrected upon proof of the proper description.
 
13.6    Survival of Provisions; No Merger.    The parties’ respective covenants
(including indemnification obligations) that are to be performed after the
Closing or that may otherwise be applicable following the Closing, and the
parties’ respective warranties and representations (and disclaimers of
warranties, representations, and covenants), shall survive the Closing and shall
not terminate or merge into any assignment or into any other document or
instrument executed in connection herewith.
 
* Material has been omitted pursuant to a request for confidential treatment,
and such material has been filed separately with the Securities and Exchange
Commission.



15



--------------------------------------------------------------------------------

 
13.7    Entire Agreement; Amendment; and Waiver.    (a)  This Agreement, which
includes any and all exhibits, contains the entire understanding and agreement
of the parties and supersedes all prior agreements and understandings between
the parties relating to the subject matter hereof, including that certain letter
agreement dated October 11, 2002 between the parties.
 
(b)    No amendment or modification to this Agreement shall be effective unless
be in writing and signed by all parties. Consistent with but not as a limitation
on the foregoing, any references in this Agreement to the parties attempting to
agree, or unless otherwise agreed, or phrases of similar import, shall mean and
require agreements reduced to writing.
 
(c)    No waiver by a party of any breach by the other party of any provision of
this Agreement shall be deemed a waiver of any preceding or succeeding breach of
the same or any other provisions hereof. No such waiver shall be effective
unless in writing and then only to the extent expressly set forth in writing.
 
13.8    Severability.    If any provision of this Agreement is held to be
invalid or unenforceable in whole or in part in any relevant jurisdiction, such
provision, only to the extent invalid or unenforceable, shall be severable from
this Agreement, and the other provisions of this Agreement (along with the
provision at issue, to the extent that it would be valid and enforceable, and
such provision shall be deemed to be so reformed) shall remain in full force and
effect in such jurisdiction and the remaining provisions hereof shall be
liberally construed to carry out the purpose and intent of this Agreement. The
invalidity or unenforceability, in whole or in part, of any provision of this
Agreement in any relevant jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction, nor shall the
invalidity or unenforceability of any provision of this Agreement with respect
to any person affect the validity or enforceability of such provision with
respect to any other person.
 
13.9    Successors and Assigns.    This Agreement shall not be assigned, either
in whole or in part, without the consent of the other party. The terms of this
Agreement shall be binding upon and shall inure to the benefit of the parties
and their respective successors and permitted assigns, and such terms, covenants
and conditions shall be covenants running with the land and with each subsequent
transfer or assignment of the Leases and Prospects.
 
13.10    Section and Other Headings; Construction.    (a)  The section and other
headings contained in this Agreement are for reference only and have no legal
significance.
 
(b)    The use of pronouns is generic and they shall mean any gender as
appropriate. The terms “include”, “including,” or similar terminology shall be
construed as meaning without limitation as to the nature or scope of the
referenced matters, whether similar or dissimilar to the referenced matters. The
terms “herein” or “hereof,” or similar terminology, shall be construed as
referring to this Agreement rather than only the section in which such term
appears. References to subsections shall refer to the section or subsection in
which they appear, unless otherwise noted. This Agreement shall be deemed to
have been drafted by both parties, and therefore the rule against construing
ambiguities against the party drafting a contract shall be inapplicable to this
Agreement.



16



--------------------------------------------------------------------------------

 
13.11    Governing Law.    This Agreement shall be governed by and construed
under the Laws of the State of Colorado, excluding any choice of law rules which
may direct the application of the laws of another jurisdiction.
 
13.12    No Partnership.    It is not the purpose or intention of this Agreement
to create (and it shall not be construed as creating) a joint venture,
partnership or any type of association, and the parties are not authorized to
act as agent or principal for each other with respect to any matter related
hereto.
 
13.13    Public Announcements.    Neither Tipperary nor Kerr-McGee shall issue
any publicity or press release concerning this Agreement or the transactions
contemplated hereby without the prior written consent of the other, unless, in
the written opinion of a party’s legal counsel such disclosure is required by
applicable law or other applicable rules or regulations of any governmental
authority or stock exchange.
 
13.14    No Third Party Beneficiaries.    Nothing contained in this Agreement
shall entitle anyone other than Tipperary or Kerr-McGee or their authorized
successors and assigns to any claim, cause of action, remedy or right of any
kind whatsoever.
 
13.15    Conspicuousness of Provisions.    The parties acknowledge that the
provisions contained in this Agreement that are set out in all capitals satisfy
the requirement of the express negligence rule and any other requirement at law
or in equity that provisions contained in a contract be conspicuously marked or
highlighted.
 
13.16    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. All Exhibits attached
hereto are hereby made a part of this Agreement and incorporated herein by this
reference.
 
13.17    No Recording.    This Agreement shall not be recorded by either party
without the prior consent of the other party.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first set forth above.
 
TIPPERARY OIL & GAS CORPORATION
     
KERR-McGEE ROCKY MOUNTAIN
By:
 
/s/    DAVID L. BRADSHAW

--------------------------------------------------------------------------------

     
By:
 
/s/    JANET W. PASQUE

--------------------------------------------------------------------------------

Name:
 
David L. Bradshaw
     
Name:
 
Janet W. Pasque
Its:
 
President and CEO
     
Its:
 
Vice President



17



--------------------------------------------------------------------------------

 
EXHIBIT A
 
[Exhibit A (representing 88 pages) has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Securities
Exchange Commission.]



18



--------------------------------------------------------------------------------

 
EXHIBIT B
 
[Exhibit B (representing 1 page) has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Securities
Exchange Commission.]



19